                                                                                    USDCSDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC#: ----n--r,:_:-;::-n,-­
                                                                                    DATE FILED: 1/f;)Qff/
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
  VIDA LONGEVITY FUND, LP, individually
  and on behalf of all others similarly situated,
                                                                           19-cv-6004 (ALC)
                                                 Plaintiff,
                                                                               ORDER
                    -against-

  LINCOLN LIFE & ANNUITY COMPANY
  OF NEW YORK,

                                               Defendant.
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Defendant's motion to transfer this case to the United States

District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1404(a). ECF

No. 22. Plaintiff is hereby ORDERED to respond to Defendant's motion on or before

December 2, 2019.

SO ORDERED.

Dated:            November 20, 2019
                  New York, New York
                                                                             7� .   i
                                                                                                 �


                                                                HON. ANDREW L. CARTER, JR.
                                                                  United States District Judge




                                                         1
